Case 7:19-cv-00249-EKD-RSB Document 33 Filed 06/26/19 Page 1 of 3 Pageid#: 156




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                   (Roanoke Division)


  JACOB DOE,

           Plaintiff,

      v.                                Civil Action No. 7:19-cv-00249
                                        Judge Elizabeth K. Dillon
  VIRGINIA POLYTECHNIC
  INSTITUTE AND STATE
  UNIVERSITY, et al.,

           Defendants.



                              PLAINTIFF’S MOTION FOR
                        LEAVE TO PROCEED UNDER PSEUDONYM

       Plaintiff Jacob Doe moves this Court for leave to proceed under pseudonym.

 Plaintiff will file contemporaneously a memorandum in support of this motion which

 is incorporated herein.

 DATED: June 26, 2019

                                       Respectfully Submitted,

                                       By: /s/ Jesse R. Binnall
                                       Jesse R. Binnall, VSB # 79292
                                       HARVEY & BINNALL, PLLC
                                       717 King Street, Suite 300
                                       Alexandria, Virginia 22314
                                       Tel: (703) 888-1943
                                       Fax: (703) 888-1930
                                       jbinnall@harveybinnall.com

                                       Nesenoff & Miltenberg, LLP
                                       Andrew T. Miltenberg
                                       Tara J. Davis
Case 7:19-cv-00249-EKD-RSB Document 33 Filed 06/26/19 Page 2 of 3 Pageid#: 157




                                    363 Seventh Avenue, 5th Floor
                                    New York, NY 10001-3904
                                    Tel: (212) 736-4500
                                    Fax: (212) 736-2260
                                    amiltenberg@nmllplaw.com
                                    tdavis@nmllplaw.com
                                    (Admitted pro hac vice)

                                    Counsel for Plaintiff
Case 7:19-cv-00249-EKD-RSB Document 33 Filed 06/26/19 Page 3 of 3 Pageid#: 158




                            CERTIFICATE OF SERVICE

       I certify that on this 26th day of June, 2019, I filed the foregoing using the

 CM/ECF system, which will provide notice to all counsel of record.



                                         By: /s/ Tara J. Davis
                                         Nesenoff & Miltenberg, LLP
                                         Andrew T. Miltenberg
                                         Tara J. Davis
                                         363 Seventh Avenue, 5th Floor
                                         New York, NY 10001-3904
                                         Tel: (212) 736-4500
                                         Fax: (212) 736-2260
                                         amiltenberg@nmllplaw.com
                                         tdavis@nmllplaw.com
                                         (Admitted pro hac vice)

                                         Counsel for Plaintiff
